DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 14, 2020.  Claims 1 and 2 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
The terminal disclaimers filed on December 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/299,593, 15/299,590, and US 9,840,702 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/299,590 and 14/975,709, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites “wherein the tracrRNA binding domain is selected from the group consisting of SEQ ID NO.: 42, SEQ ID No.: 43 and SEQ ID No.: 44”. The specification teaches that these SEQ ID Nos have the following structures:
SEQ ID NO 42: guuuuagagcuua+t+g*+c*u
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
	wherein lowercase nucleotides = RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = LNA (see pages 51 and 56 and Sequence Listing filed March 13, 2018). These specific nucleotide sequences structures are not found in the prior-filed applications. In addition, the generic disclosures of the prior-filed applications regarding modifications to crRNA molecules fails to adequately describe these specific nucleotide sequence structures. Accordingly, the effective filing date for claims 1 and 2 is October 21, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one chemically modified nucleotide is at 1-4 nucleotides of 3’ end of the isolated crRNA, wherein the at least one chemically modified nucleotide consists of a 2-O-Methyl modification, a phosphorothioate internucleotide linkage, a locked nucleic acid, or a combination thereof”. However, the claim already recites “wherein the tracrRNA binding domain is selected from the group consisting of SEQ ID NO.: 42, SEQ ID No.: 43 and SEQ ID No.: 44”. The specification teaches that these SEQ ID NOs have the following structures:
SEQ ID NO 42: guuuuagagcuua+t+g*+c*u
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
wherein lowercase nucleotides= RNA; Underlined lowercase= 2'-O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = LNA (see pages 51 and 56 and Sequence Listing filed March 13, 2018). Accordingly, the recitation of “at least one chemically modified nucleotide is at 1-4 nucleotides of 3’ end of the isolated crRNA” is confusing because each of SEQ ID NOs 42, 43, and 44 require at least four chemically modified nucleotides at the 3’ end. Accordingly, the recitation of “at least one chemically modified nucleotide” is confusing because it suggests that the claim encompasses just one chemically modified nucleotide, which is not consistent with the minimum structural requirements of these SEQ ID NOs as they are defined by the specification. In addition, SEQ ID NOs 43 and 44 further require chemically modified 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Cigan (US 2015/0059010, published February 26, 2015) and Kurreck (Kurreck et al. (2002) Nucleic Acids Research, 30(9):1911-1918).
Chivukula claims a guide compound (i.e. a crRNA) which comprises a target guide chain that is attached to a “crRNA” (see claim 1). Chivukula explains that the “crRNA” binds to a tracrRNA to direct sequence-specific binding of a CRISPR complex to a target sequence (see column 9, lines 56-58). Chivukula teaches wherein the “crRNA” portion comprises SEQ ID NO 605 (see claim 6), which is identical to the nucleotide sequence of instant SEQ ID NOs 43 and 44, which the specification teaches that these SEQ ID NOs have the following structures:
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
wherein lowercase nucleotides= RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = locked nucleic acid (LNA) (see pages 51 and 56 and Sequence Listing filed March 13, 2018).
Regarding the presence of modifications required by SEQ ID NOs 43 and 44, Chivukula teaches that one or more of the last three monomers at each end of the guide compound is connected by a phosphorothioate (see claim 10). Chivukula teaches that one or more of the nucleic acid monomers is a 2’-O-methyl ribonucleotide or a locked nucleic acid (LNA) (see claim 9). Chivukula specifically teaches wherein the guide compound is SEQ ID NO 61 (see claim 5), which comprises SEQ ID NO 605 and a combination of phosphorothioate internucleotide linkages and 2’-O-methyl RNA at the 3’ end (see Table 9).

To the extent that Chivukula does not explicitly discuss the motivation for incorporating modifications to the crRNA, Cigan similarly describes CRISPR-Cas9 guide polynucleotides comprising modified nucleotides that provide a beneficial features such as modified affinity to 
To the extent that Chivukula and Cigan do not teach the particular pattern of 2’-O-methyl RNA or LNAs required by SEQ ID NOs 43 and 44, Kurreck similarly teaches antisense oligonucleotides comprising advantageous modifications (see Table 1). For example, Kurreck teaches that phosphorothioate increase resistance to nucleases (page 1911, column 2, paragraph 2), introduction of LNA or 2’-O-methyl ribonucleotides improves the affinity for complementary sequences (abstract). Kurreck specifically teaches various patterns of modifications for LNAs and 2’-O-methyl RNAs such as wherein such modifications are incorporated at the 3’ end or at positions within the oligonucleotide (see Table 1).
It would have been obvious to one of ordinary skill in the art to have tried to modify the crRNA of Chivukula comprising SEQ ID NO 605 to comprise the modifications required by instant SEQ ID NOs 43 and 44. Not only were the modifications of phosphorothioate, LNA, and 2’-O-methyl modifications well known in the art to be advantageous antisense oligonucleotide modifications as illustrated by Kurreck, but the prior art was replete with instructions to incorporate such modifications into crRNA molecules, specifically, as discussed by each of Chivukula and Cigan. One of ordinary skill in the art would have been motivated to have done so for the advantage of 

Regarding claim 2, Chivukula teaches wherein the target guide chain (i.e. target-specific protospacer domain) is 14-24 contiguous monomers or 16-20 contiguous monomers (see claims 1 and 2).
Response to Arguments
Applicants state that claims 1 and 2 are free of the prior art under section 102(a)(2) (see remarks on page 3).
This argument has been fully considered but is not persuasive because the claims are not free of the prior art as a whole for the reasons discussed in the prior art rejection above.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 28, 2021